Citation Nr: 0523357	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for undifferentiated 
schizophrenia.  



WITNESSES AT HEARING ON APPEAL

Veteran and Parent


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1995 
to September 1998.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Philadelphia, Pennsylvania 
Regional Office (RO).  A Veterans Benefits Counselor with the 
Department of Veterans Affairs assisted the appellant at the 
recent Board decision in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During a December 2003 hearing, before the undersigned 
Veteran's Law Judge, the veteran and his mother testified 
that he sought treatment for a psychiatric disorder in 
Berwick, Pennsylvania by an "itinerant" VA doctor.  His 
mother testified that she sent all the records in her 
possession from his treatment in Berwick, Pennsylvania to the 
VA.  

First, there is no evidence that the RO received the records 
the veteran's mother indicated that she sent to the RO during 
the veteran's December 2003 hearing.  Second, there is no 
evidence of records indicating that the RO attempted to 
obtain these records.  Therefore, remand is necessary for the 
RO to attempt to obtain VA treatment records purportedly 
received at Berwick, Pennsylvania.  See 38 C.F.R. § 3.159(c) 
(2004).  

The law states that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998);  Bell v. Derwinski, 2 
Vet. App. 611 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's VA treatment records 
from the Berwick, Pennsylvania VAMC.  See 38 U.S.C.A. 
§ 5103A. 

Accordingly, the case is REMANDED via the Appeals Management 
Center (AMC) in Washington, D.C. for the following actions:

1.  The RO should obtain the veteran's 
treatment records from the VA treatment 
facility in Berwick, Pennsylvania.  These 
records should be associated with the 
claims file.  If any of the above is not 
available, the file should be documented 
to that effect and the veteran so 
notified.

2.  The appellant should be furnish a VA 
psychiatric examination to determine the 
nature and extent of any psychiatric 
examination.  The examiner is requested 
to furnish as to the etiology and onset 
of any psychiatric disorder found.  All 
indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examiner for his 
use in the study of this case.

3.  After completing any additional 
development deemed necessary, the RO 
should re-adjudicate the veteran's claim 
of entitlement to service connection for 
a heart disorder in light of all relevant 
evidence and pertinent legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




